Citation Nr: 0120087	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  94-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, claimed as secondary to a service-connected 
right knee disability.

2.  Entitlement to an increased evaluation for residuals of 
right knee trauma, currently evaluated as 30 percent 
disabling for functional impairment, with a separate 
evaluation of 10 percent for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel 


INTRODUCTION

The veteran had active duty from October 1951 to September 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1993 and June 1996 rating actions 
by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In April 1993, the veteran requested a personal hearing at 
the RO.  In a letter dated in June 1993, the veteran asked 
that his appearance be postponed for a hearing scheduled for 
him that same month.  In a VA Form 9, dated in November 1993, 
the veteran checked the box which indicated that he wished to 
appear personally at a hearing before a Member of the Board.  
However, at the bottom of the form, where it directs the 
veteran to indicate what kind of hearing he wants, the 
veteran indicated that he would appear personally at the RO 
with a hearing officer, as opposed to appearing before a 
Member of the Board who traveled to the RO to conduct 
personal hearings.  Pursuant to his request, the veteran was 
afforded a personal hearing at the RO in June 1994, and a 
transcript of that hearing is of record.  In September 1996, 
the veteran requested another personal hearing before the RO.  
In January 1997, the veteran canceled his request for a 
personal hearing which was scheduled for January 15, 1997.

The first issue on appeal, regarding entitlement to service 
connection for a back disorder, will be reviewed based upon 
whether new and material evidence has been presented.  While 
the RO has provided the veteran with regulations and guidance 
pertinent to the submission of new and material evidence, the 
RO has certified the issue on appeal as one for entitlement 
to service connection for a back disorder, as secondary to 
the veteran's service-connected right knee disability.  
Regardless of the RO's disposition or characterization of the 
veteran's claim, the Board is precluded from considering the 
merits of his claim for service connection for a back 
disorder in the absence of new and material evidence.  
Hickson v. West, 12 Vet. App. 247 (1999) (a finding that new 
and material evidence has been submitted is a prerequisite to 
the Board's jurisdiction of the merits of the claim).  See 
also Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, 
the issue regarding secondary service connection is addressed 
as indicated on the title page of this decision.

The second issue on appeal, that of entitlement to an 
increased evaluation for residuals of right knee trauma, 
currently evaluated as 30 percent disabling for functional 
impairment, with a separate evaluation of 10 percent for 
arthritis, will be discussed in the remand which follows this 
decision.  

Regarding an alleged left knee disorder, the Board notes that 
in a November 1985 rating decision, the RO denied entitlement 
to service connection for a left knee disorder.  In January 
1997, the veteran raised the issue of entitlement to a left 
knee disorder as secondary to his service-connected right 
knee disability.  In an August 1997 rating decision, the RO 
denied service connection for the left knee, claimed as 
secondary to the right knee disability.  In October 1997, the 
veteran submitted a notice of disagreement.  Prematurely, 
before a Statement of the Case (SOC) was issued in response 
to his notice of disagreement, the veteran, in January 1998, 
submitted a VA Form 9, Appeal to the Board of Veterans' 
Appeals.  In September 1998, the RO issued a SOC regarding 
the left knee.  The veteran did not thereafter perfect an 
appeal, and, accordingly, the issue of secondary service 
connection for a left knee disorder is not presently before 
the Board.  

Regarding an alleged hip disorder, the Board notes that in 
April 1989, the veteran initiated a claim for service 
connection for a hip disorder as secondary to his service-
connected right knee disability.  In written statements dated 
in April 1996, September 1996, February 1997, October 1997, 
and January 1998, the veteran discussed this issue.  The RO 
has not yet reviewed the veteran's claim for entitlement to 
service connection for a (bilateral or right) hip disorder, 
and, as such, the matter is referred to the RO for 
appropriate development.  

The Board notes that at his personal hearing in April 1994, 
and as reported by him as a part of his history during VA 
examinations, the veteran has indicated that, due to his 
service-connected right knee disability, he was forced to 
retire early from his job as a steel mill supervisor.  
Inasmuch as the veteran has indicated a claim of total 
disability due to individual unemployability (TDIU), the 
matter is referred to the RO for the appropriate development.  

Lastly, it is noted that the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") was known as 
the United States Court of Veterans Appeals prior to March 1, 
1999. 


FINDINGS OF FACT

1.  In August 1989, the RO denied the veteran's claim for 
service connection for a back disorder on a direct and 
secondary basis.  The veteran was notified of the 
disallowance and of his appellate rights by letter dated 
August 24, 1989, but he did not initiate an appeal.  

2.  Evidence presented or secured since August 1989 bears 
directly and substantially upon the subject matter now under 
consideration (i.e., whether the veteran incurred a back 
disorder secondary to his service-connected right knee 
disability), and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The RO has not obtained all relevant evidence identified 
by the veteran, and, as such, the duty to assist in 
development of the reopened claim has not been fulfilled. 


CONCLUSION OF LAW

Evidence received since the final August 1989 RO decision on 
the merits, which denied the veteran's claim of entitlement 
to service connection for a back disorder, on a direct and 
secondary basis, is new and material, and the claim for this 
benefit is reopened.  38 U.S.C.A. § 5103A, 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. §§ 5104, 7105(c) (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Hickson v. West, supra (VA must review evidence since the 
last final disallowance). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.  See Evans, Justus, both supra.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Service connection may be granted for a disability that was 
incurred in or aggravated by active service.  38 U.S.C.A 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).  
The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, supra. 

By way of an August 1989 rating decision, service connection 
for a back disorder directly due to service or caused by a 
service-connected right knee disability was denied.  That 
decision was predicated on a finding that there was no 
indication that the veteran, by all medical evidence 
submitted, suffered from a diagnosed back condition; and that 
there was no indication that he had a resultant back 
condition due to his service-connected right knee disability.  
In a letter dated August 24, 1989, the RO notified the 
veteran of this decision.  

The August 1989 decision became final when the veteran did 
not initiate an appeal by filing a notice of disagreement 
within one year of the date the notice of the unfavorable 
determination was mailed.  38 C.F.R. §§ 3.104, 19.129, 19.192 
(1988).  

The evidence that was of record at the time of the August 
1989 decision included service information and service 
medical records, a lay statement, a medical certification, VA 
examination and treatment records, and private medical 
records. 

Service medical records show that in 1951, the veteran 
sustained a right knee injury that required aspiration and 
the leg was placed in a long cast.  He was again treated for 
knee complaints of pain and swelling in April 1952.  There 
was no showing of an inservice injury to the back.  

In June 1967, a lay statement and a medical certificate 
referring to the veteran's right knee disorder were received.  

VA examination in June 1967 revealed that the veteran 
complained of having pain and swelling in the right knee 
joint.  Orthopedic evaluation revealed that the veteran was 
able to stand on his toes and jump, and run in place in a 
normal manner.  He could squat well on both heels without 
difficulty.  All of the exercises were readily performed with 
no discomfort alleged or apparent.  Low back signs were 
negative.  The remainder of the examination referred to the 
hips, knees, ankles and feet.  The diagnosis was history of 
sprain, right knee with symptomatic residuals upon physical 
examination. 

By way of a July 1967 rating decision, the RO granted service 
connection for residuals of injury, right knee, based upon a 
showing of continuity of treatment.  As indicated in the 
introduction, the veteran is currently rated 30 percent for 
this disorder, with a separately assigned 10 percent rating 
for arthritis of the right knee.  

VA medical records show that the veteran was seen twice in 
January 1985 for symptoms of bilateral knee pain.  
Corresponding x-rays of the knees showed bilateral 
degenerative joint disease.  He underwent VA orthopedic 
examination in February 1985, and an assessment of 
degenerative joint disease of the knees; right knee status 
post anterior cruciate attenuation was noted.  VA orthopedic 
examination in April 1985 revealed an impression of 
degenerative osteoarthritis, right knee, secondary to injury, 
suspect underlying internal derangement, symptomatic, 
moderate.  Corresponding x-rays of the right knee were of 
record. 

Private treatment records reveal that the veteran was seen in 
September 1985, by W.C., who was a D.O.  Dr. W.C. stated that 
the veteran had been under his care for many years for 
ligament damage sustained to his right knee when he was 
younger. 

VA orthopedic examination in October 1985 revealed that the 
veteran had trouble with stairs, getting out of bed, and 
getting in and out of his car.  The examination impression 
was severe right knee degenerative joint disease.  
Corresponding x-rays of the right knee were of record.  

VA medical records, dated from 1988 to 1989, reveal that the 
veteran was treated on an outpatient basis for several 
complaints and ailments.  Pertinent to this claim is that in 
June 1988, the veteran reported that he had undergone private 
surgery on his back.  Examination at that time revealed that 
the veteran ambulated with a limp.  The assessment was that 
alteration in comfort was related to his leg injury and disc 
disease. 

In September 1988, the veteran continued to complain of 
bilateral knee pain, and it was noted that the veteran had 
been hospitalized at a private facility two weeks prior for 
severe low back pain.  He presented to the VA clinic for 
further evaluation of that problem.  It was noted that the 
veteran received physical therapy, and the impression was 
"osteoarthritis, ? severe."

In November 1988, the veteran reported continued pain in both 
knees and the right hip, for which he returned to the clinic 
for more medication.  He presented with a history of lumbar 
disc disease, and severe degenerative joint disease of the 
knees and hips.  The veteran reported having no back pain at 
that time. 

On December 8, 1988, the veteran was seen for VA orthopedic 
evaluation.  It was noted that he was presently retired from 
being a supervisor at steel mill.  The examination did not 
include physical examination of the back.  On December 21, 
1988, the veteran was seen for history of lumbar disc 
disease, and severe degenerative joint disease of the hips 
and knees.  He complained of knee and hip pain, and 
occasional nocturia.  His medications included Indocin and 
Tylenol.  After physical examination, the examiner's 
impression included degenerative joint disease of the knees 
and hip.  There was no impression referable to the back. 

In February 1989, the veteran was seen again at VA.  There 
was no change in his right knee and hip pain, and no change 
in his back pain.  March 1989 VA treatment records show that 
the veteran complained of knee pain, and he was evaluated for 
the same.  

March 1989 private medical records show that the veteran was 
seen by Dr. W.C., who again stated that the veteran had been 
under his care for many years.  The veteran's diagnoses were:  
Acute myofascial pain syndrome, acute lumbar myositis, 
lumbosacral instability, severe arthritis of the right hip, 
and arthritis of both knees.  Dr. W.C. stated that, due to 
his multiple problems, the veteran's range of motion had 
decreased in the spine by 50 percent, and he experienced pain 
and joint tenderness and stiffness in his back, hip and 
knees.  He had decreased tendon reflexes in the Achilles and 
patella, and muscle weakness in the right calf, right thigh, 
right hip, and lower back, with atrophy of the right calf and 
thigh.  The doctor stated that the veteran could walk only 
with difficulty, that he experienced pain with walking, and 
that he walked slowly and used a cane for stability.  It was 
noted that the veteran was being treated with therapy, 
antiinflammatory medication, and analgesics.  His response to 
treatment had been poor.  

In a statement received in April 1989, the veteran requested 
an increased evaluation for his service-connected right knee 
disability.  He also indicated that his condition had 
worsened to a point where he was in constant pain and felt 
that his back and hip problems were the result of his (right) 
knee condition.   

In May 1989, the veteran underwent VA orthopedic examination 
for residuals of a right knee injury.  No information was 
given regarding the back. 

Again, and based upon the evidence cited above, the RO in 
August 1989 denied the veteran's claim of entitlement to 
service connection for a back disorder, and that decision 
went unappealed by the veteran.  Additional evidence received 
for the record since the August 1989 final disallowance, for 
the purpose of reopening the veteran's claim, includes 
private treatment and hospitalization records, VA treatment 
and examination records, lay statements, and the veteran's 
personal hearing testimony.  

From June 1991 to March 1992, the veteran was treated 
privately for his right knee and other conditions.  June 1991 
private treatment records show an assessment of degenerative 
arthritis.  February 1992 records show that the veteran was 
seen with severe degenerative arthritis of the back and 
knees.  Examination was remarkable for obesity and 
degenerative arthritis of the lower spine and both knees.  
The veteran was evaluated for a second time in February 1992 
for other symptoms.  The remainder of the private medical 
records, dated from June 1991 to March 1992, pertain to 
treatment for non orthopedic related disorders. 

March 1993 VA x-rays showed that there was osteoporosis of 
both knees, and moderate arthritic changes involving both 
knees.  

In April 1993, the veteran underwent VA examination for the 
joints.  It was noted by history that the veteran had had a 
spinal fusion operation for disk disease on the right side.  
The operation was done at a private hospital during the late 
1980's and the surgery relieved the pain somewhat, but the 
veteran still had stiffness in his back and limitation of 
motion of his back.  Physical examination revealed that the 
veteran could externally rotate the right leg about 10 
degrees, and internally rotate about 10 degrees.  The 
examiner's conclusion was that there was osteoarthritis of 
the lumbar spine with post-operative disc surgery and spinal 
fusion.  Other diagnoses regarding the knees and hips were 
rendered.  

April 1993 VA x-rays of the lumbosacral spine revealed an 
impression of previous surgery at L4-L5 with removal of the 
spinous process of the 4th lumbar vertebra.  There was heavy 
thickening of the facets at the L4-5 and L5-S1.  Minimal 
grade spondylolisthesis was noted.  

On May 12, 1993, the veteran was reexamined at VA for the 
joints.  The RO requested that the examiner elaborate further 
on some of the objective changes of the right leg.  The 
examiner did not elaborate further on the veteran's back 
disorder; other than to comment that x-rays of the back were 
again reviewed and that they showed the residual changes of 
prior orthopedic surgery of the back.  

On May 24, 1993, the veteran underwent a private orthopedic 
examination with Dr. R.A, who was a M.D.  The veteran 
complained about a leg length discrepancy, and that he had 
chronic pain in his right knee in right hip.  The veteran 
reported that he also had problems with his lower back.  

In November 1993, four lay statements were associated with 
the record.  In the first, a joint statement from 2 of the 
veteran's children, it was stated that the veteran was a 
great person, and that his health was the only thing that 
drew him back from being happy and aggressive.  The children 
stated that the veteran's legs were not in good shape and 
that he always complained about aches and pains in the legs 
and hips.  

In the second statement, from an unidentified person with the 
same last name, it was noted that the veteran could no longer 
teach sports to his sons or other youth in the community.  
The veteran was once an avid bowler, and he could no longer 
sit to watch any sport.  It was noted that the veteran had to 
retire earlier from his chosen profession due to his illness, 
and that he was now "100 percent incapacitated."  

In the third and fourth statements, two of the veteran's sons 
indicated by separate letter that their father had steadily 
worsened, especially in the past 10 years.  His mobility was 
zero.  He could hardly walk at all due to the pain in his 
knees and hip.  The veteran stayed home during family outings 
because it was too painful for him to get in and out of a 
car.  It was noted that the veteran fell in the home on 
occasion because he lost his footing. 

In April 1994, the veteran testified at a personal hearing at 
the RO.  The veteran presented testimony in support of his 
claim for increased evaluation for the right knee, and did 
not testify about his back disorder.  The veteran indicated 
that he was receiving Social Security Administration 
benefits, and that he had been forced to retire from his 
employment due to disability.  The veteran's wife testified 
to the same.  In April 1994, the Hearing Officer denied the 
veteran's request for an increased evaluation for the right 
knee.

In July 1994, the RO received private medical records which 
documented the veteran's hospitalization and diagnostic 
testing at Our Lady of Mercy Hospital during the late 1980's.  
Specifically, in July 1986 and September 1986, computed 
tomography scans (CT) of the spine were taken.  In summary, 
these tests revealed that there was soft-tissue density at 
the right nerve root area at the level of L5-S1, maybe from 
disc herniation, but bulging disc in that area could not be 
excluded.  Degenerative arthritic changes were shown at the 
apophyseal joints of the lower lumbar spine, and at the facet 
joint of the lower lumbar spine.  A July 1986 lumbar 
myelogram revealed an impression of slight anterior 
indentation of the contrast medium column at the level of L4-
5, and asymmetry and defect at the right nerve root area 
which may have been from disc herniation.  

The remainder of the private treatment and hospital records 
show that the veteran underwent surgery in August 1987 for 
removal of laminae of L3, L4, and L5 with bilateral 
foraminotomies at L3 and L4.  The operative diagnosis was 
lumbar stenosis of L3 to L5.  A November 1987 CT scan of the 
lumbosacral spine revealed post operative changes in the 
lower lumbar spine and bulging at disc spaces, with 
osteoarthritic changes in the faceted joints of the lower 
lumbar spine, and no finding of herniated disc noted. 

In September 1988, the veteran had a private magnetic 
resonance image (MRI) of the lumbar spine.  The impression 
was post-surgical changes in the L4-5 region, and bulging 
disc at L4-5.  

The veteran was privately hospitalized for four consecutive 
days in April 1989.  He presented for admission after being 
evaluated by Dr. W.C., and found to have severe intractable 
low back pain.  The admitting diagnosis was severe lumbar 
myositis with radiation into the left knee.  The final 
diagnosis was probable spinal stenosis with osteoarthritis 
and spur formation at the lower lumbar spine.  Several of the 
veteran's ailments were evaluated or discussed during his 
hospitalization, but no correlation was made between his back 
disorder and his right knee disorder.  In October 1989, the 
veteran was hospitalized again for other ailments, and no 
mention was made regarding the back disorder. 

Similarly, corresponding private progress notes, dated from 
1982 to 1995, reveal treatment primarily for the knees and 
legs, and do not show a correlation between the back and the 
right knee. 

In April 1996, the veteran underwent VA examination for the 
joints.  The impression was osteoarthritis of the right knee.  

In June 1996, the veteran underwent VA examination for the 
joints.  It was noted that the veteran was examined with 
primary reference to his back, and the condition of his back 
as related to a history of injury to his right knee.  His 
claims folder was present and reviewed by the examiner.  The 
veteran's complaints at that time were of weakness of his 
back.  He had prominent back pain while walking, along with 
pain in his right hip.  He stated that he could walk 
unsupported for only about 10 feet.  He used a walker at home 
and a wheelchair when out of the house.  He wore no back 
support.  His low back pain was constant in nature and 
extended down the posterior aspect of both lower extremities 
to knee level.  The examiner reported that the veteran felt 
that his back condition was related to his right knee 
condition in that his right lower extremity was shorter than 
the left due to the knee injury, and that the resulting limp 
had injured his back.  

Upon examination, the lumbar flexion was 40 degrees, and 
extension was 20 degrees.  Lateral flexion was to 10 degrees 
to the right, and 20 degrees to the left.  Rotation was 15 
degrees to the right and 15 degrees to the left.  The 
diagnoses were history of prior strain, right knee; 
osteoarthritis, knees bilateral; osteoarthritis, right hip; 
and lumbar spinal stenosis, status post decompression.  In 
the comment section, the examiner stated that:  

There would appear to be no causal relationship between 
(the veteran's) right knee sprain in 1951, his back 
condition which became symptomatic approximately 35 
years later, his osteoarthritis of both knees or the 
osteoarthritis of his right hip.  His spinal stenosis, 
osteoarthritis of both knees and osteoarthritis of his 
right hip would appear to be consequences of 
degeneration which appears in some individuals as a 
part of the aging process....The shortening of his right 
lower extremity is primarily due to the arthritic 
flattening of his right femoral head.  

In January 1997, Dr. W.C., wrote a letter on the veteran's 
behalf.  Therein, he stated that he had last seen the veteran 
in August 1985, and that the diagnoses at that time were 
acute myofascial pain syndrome, acute lumbar myositis, 
chronic lumbosacral instability, severe arthritis of the 
right hip, and arthritis of both knees.  Due to his multiple 
problems, the veteran's range of motion had decreased in the 
spine by 50 percent.  The veteran experienced pain and joint 
tenderness and stiffness in his back, hip and knees.  It was 
noted that the veteran walked only with difficulty, slowly, 
and with use of a cane for stability.  The veteran had been 
treated with lumbar laminectomy, followed by years of 
therapy, anti-inflammatory medication, and analgesics.  His 
response to treatment had been poor, and his condition 
gradually deteriorated during the time he was Dr. W.C.'s 
patient.  

In February 1997, the veteran underwent VA examination for 
the joints.  Dr. Y., who had previously examined the veteran 
in June 1996, examined the veteran again.  All of the 
findings were referable to the right knee.  Dr. Y. opined 
that the veteran's current conditions of both knees were due 
to the effects of aging, osteoarthritis and obesity, rather 
than the sprain/strain of the right knee, sustained in 1951.  

In January 1998, Dr. W.C. wrote a letter on the veteran's 
behalf.  Therein, he again stated that he had last seen the 
veteran in August 1985.  Dr. W.C. repeated the diagnoses that 
were rendered in 1985.  Again, as in the letter written in 
January 1997, he listed the veteran's multiple problems, 
including acute lumbar myositis and chronic lumbosacral 
instability.  At his request, Dr. W.C. reviewed the veteran's 
past medical records.  Dr. W.C. said: 

I feel that it is a real possibility that (the 
veteran's) multiple medical problems as listed above 
could be the result of the original right knee trauma 
he experienced while in service in the army in the 
1950's.  

In November 2000, the veteran underwent VA examination for 
the spine.  The claims file and medical records were 
reviewed.  In that regard, a synopsis of all of the veteran's 
medical records was provided by the examiner.  The examiner 
noted that the veteran presented in an electrical cart which 
he stated he needed for mobility due to problems with both 
hips, both knees, and the lower back.  He used a wheelchair 
at home as well.  He did not walk at all except several steps 
with a walker to get in the bathroom.  

By history, it was noted that symptom onset for the back was 
in 1986, with subsequent surgery.  Currently, the low back 
hurt daily.  Coughing and sneezing did not aggravate the 
pain.  The veteran had pain down both legs about five or six 
times a week.  The veteran related weakness and fatigability 
with the pain.  The examiner noted that there was no limp due 
to the back.

The examiner provided physical examination of the lower 
extremities and of the back.  Objective findings for the 
thoracic lumbar spine revealed that the gait with the walker 
was somewhat slowed and that the veteran was slightly bent 
forward at the waist, perhaps 10 to 15 degrees.  There was no 
definite limp, and no tenderness to palpation, no muscle 
spasm, and no pain on midline percussion was noted.  A healed 
longitudinal midline lumbar surgical scar was noted.  There 
was no muscle spasm, and no pain on midline percussion.  
Seated straight leg raising was negative bilaterally.  Deep 
tendon reflexes patellar were 1 to 2+ and bilaterally 
symmetric.  Achilles was 1+ and bilaterally symmetric.  Range 
of motion with the veteran standing but leaning on the walker 
was from zero degrees of extension to 60 to 70 degrees for 
thoracic lumbar spine flexion.  Side bending right and left 
was 10 to 15 degrees on each side, with some complaint of 
pain at the terminal degrees.  With the veteran seated and 
the legs extended and observed at the heels, there was an 
approximated 3/8th of an inch shortening of the right leg 
compared to the left observed.  

The examiner's impression included thoracic lumbar spine 
status post surgery with degenerative disc disease and 
degenerative joint disease; with various factors, such as 
functional impairment between moderate and severe, with loss 
in degrees, range of motion of forward flexion 10 to 15 
degrees, extension 25 degrees, side bending right and left 5 
to 10 degrees each.  The examiner stated:

In my opinion, etiology of the back condition is 
degenerative changes over time, and not casually 
related to any service connected right knee condition.  
As noted by myself as well as Dr. Y. in 1996, low back 
pain onset was about 35 years after symptomatology 
onset in the right knee.  

After reviewing the additional evidence provided for the 
record for the purpose of reopening the veteran's claim, the 
Board notes that the determinative issue is whether the 
veteran has presented new evidence sufficient to show that he 
has a back disorder related to his service-connected right 
knee disability.  The statement received for the record in 
January 1998 from Dr. W.C., is probative, and is considered 
"new and material," sufficient to reopen this claim.  
38 C.F.R. § 3.156.  

There are several VA opinions of record, indicating that 
there is no nexus, or causal relationship, between the 
veteran's nonservice-connected back disability and his 
service-connected right knee disability.  Dr. W.C.'s feeling 
that it is a real possibility that the veteran's medical 
problems, including problems with his back, could be a result 
of the original right knee trauma, is considered credible for 
the purposes of reopening this claim.  Justus, supra.  It is 
the credibility, not the probative weight, of the statement 
that is presumed for purposes of reopening.  However, the 
Board also finds Dr. W.C.'s statement relatively probative 
since he has treated the veteran since 1985, and he appears 
to be familiar with all of the veteran's orthopedic ailments.  
Therefore, his statement tends to prove the element finally 
denied by the RO in its August 1989 decision, namely that 
there is a resultant back disorder due to the right knee 
disability.  See Hickson, supra.  

Thus, the newly received evidence adds to the record and has 
a significant effect upon the facts previously considered.  
As such, the additional evidence is new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides a basis to 
reopen the claim of service connection for a back disorder, 
claimed as secondary to a service-connected right knee 
disability.  38 U.S.C.A. § 5108.  Accordingly, the claim is 
reopened and will be remanded for further development.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected right knee 
disability is reopened.


REMAND

While the veteran has been afforded VA examination in 
conjunction with his claim for secondary service connection 
for a back disorder, there has been, nonetheless, a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Regarding the claim for secondary 
service connection for the back, the veteran's private 
physician, Dr. W.C. provided a statement sufficient to reopen 
the veteran's claim based upon the possibility that there is 
a causal relationship between the veteran's nonservice-
connected back disorder and his service-connected right knee 
disorder.  Dr. W.C., should be contacted and asked to provide 
the rationale and basis for his opinion rendered on January 
1998, if possible. 

Regarding the claim for an increased rating for a right knee 
disability, service connection is in effect for residuals of 
right knee trauma, currently evaluated as 30 percent 
disabling for functional impairment, with a separate 
evaluation of 10 percent for arthritis.  At his personal 
hearing in April 1994, the veteran testified that he was in 
receipt of Social Security Administration (SSA) benefits.  He 
also stated that he was receiving Medicare, and that he was 
forced to retire as a steel mill supervisor due this right 
knee disability, or his disabilities combined.  There is no 
indication that the RO has sought to obtain a copy of the 
decision that granted SSA benefits to the veteran, to include 
the medical records, if any, used in rendering that 
determination.  The Court has consistently held that, where 
VA has notice that the veteran is receiving benefits from the 
Social Security Administration, and that records from that 
Administration may be relevant, VA has a duty to acquire a 
copy of the decision granting SSA benefits and the supporting 
medical documents relied upon.  See Tetro v. West, 13 
Vet. App. 404 (2000); see also Baker v. West, 11 Vet. App. 
163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  

Accordingly, the veteran's SSA records must be obtained in 
connection with his increased rating, and newly reopened, 
service connection claims.  In this regard, the revised 
statutory duty to assist requires VA to make all reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits.  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  Therefore, the RO should also attempt to obtain any 
indicated medical records from his place of employment that 
may refer to the veteran's back disorder and service-
connected right knee disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for a 
right knee disability.  After securing 
the necessary release(s), the RO should 
attempt to obtain these records.  
Additionally, the RO should obtain a 
release from the veteran for Dr. W.C., 
and, as indicated in the discussion 
above, ask him to provide an explanation 
of the basis for his opinion, rendered in 
January 1998, that there is a causal 
relationship between the veteran's 
nonservice-connected back disorder, and 
his service-connected right knee 
disability.  The RO should also inquire 
of the veteran whether there are any 
medical records, pertinent to the back 
and right knee, associated with his 
employment and retirement.  If so, the RO 
should attempt to obtain them. 

4.  After the above development has been 
completed, if additional pertinent 
records are obtained, the veteran should 
be afforded another VA orthopedic 
examination to determine the current 
level of severity for his service-
connected right knee disability; and to 
determine whether there is a causal 
relationship between the veteran's 
nonservice-connected back disorder and 
his service-connected right knee 
disability, including aggravation.  
38 C.F.R. § 3.310(a), Allen v. Brown, 
7 Vet. App. 439, 448.  

The claims folder must be made available 
to the examiner for review during the 
course of the evaluation.  The examiner 
is asked to address the functional 
impairment in relation to pain, weakness, 
fatigability, and/or incoordination on 
use or during flare-ups of the right 
knee; and, if the veteran has any such 
functional impairment, the examiner is 
asked to report, in terms of degrees, the 
additional range of motion loss due to 
these factors.  If the veteran does not 
have pain, weakness, fatigability, and/or 
incoordination, the examiner is asked to 
state that which is not present.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The examiner is also asked to provide an 
opinion as to whether it is as likely as 
not that the veteran's low back disorder 
resulted from his service-connected right 
knee disability, and, or, whether the 
service-connected right knee disability 
has aggravated the nonservice-connected 
back disorder.  Allen, supra.  The 
examiner should offer comments with 
respect to any opinion obtained from the 
veteran's treating physician on this 
subject.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 



